NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-10109

                Plaintiff-Appellee,             D.C. No. 2:17-cr-00286-APG-
                                                CWH-1
 v.

ARMANDO BAZUA,                                  MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Andrew P. Gordon, District Judge, Presiding

                           Submitted October 15, 2019**

Before:      FARRIS, LEAVY, and RAWLINSON, Circuit Judges.

      Armando Bazua appeals from the district court’s judgment and challenges

the 40-month sentence imposed following his guilty-plea conviction for being a

felon in possession of firearms and aiding and abetting, in violation of 18 U.S.C.

§§ 922(g)(1), 924(a)(2), and 2. We have jurisdiction under 28 U.S.C. § 1291.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Reviewing de novo, see United States v. Rivera-Constantino, 798 F.3d 900, 902

(9th Cir. 2015), we affirm.

      Bazua contends that the district court erred by finding that his previous

conviction for conspiracy to possess with intent to distribute methamphetamine, in

violation of 21 U.S.C. § 846, qualifies as a “controlled substance offense” under

U.S.S.G. § 2K2.1(a)(4)(A). As Bazua concedes, this claim is foreclosed. See

U.S.S.G. § 2K2.1 cmt. n.1 (“controlled substance offense” has the same definition

as that provided in U.S.S.G. 4B1.2(b) & cmt. n.1); U.S.S.G. 4B1.2(b) & cmt. n.1

(“controlled substance offense” includes “conspiring . . . to commit” an offense

under federal law, punishable by imprisonment for a term exceeding one year, that

prohibits the possession of a controlled substance with intent to distribute); Rivera-

Constantino, 798 F.3d at 904-05 (21 U.S.C. § 846 is a categorical match for the

definition of conspiracy in the Guidelines).

      AFFIRMED.




                                          2                                    19-10109